101 Wis. 2d 169 (1981)
303 N.W.2d 668
FRITO-LAY, INC., Petitioner-Respondent-Petitioner,
v.
WISCONSIN LABOR & INDUSTRY REVIEW COMMISSION, Respondent,
James LYONS, Appellant.[]
No. 79-238.
Supreme Court of Wisconsin.
Argued February 10, 1981.
Decided March 31, 1981.
For the petitioner there were briefs by James T. Murray, Jr., and Borgelt, Powell, Peterson & Frauen, S.C., of Milwaukee, and oral argument by Mr. Murray.
For the appellant there was a brief by Bruce F. Ehlke and Lawton & Cates of Madison, and oral argument by Mr. Ehlke.
Amicus Curiae brief was filed by Bronson C. La Follette, attorney general, and David C. Rice, assistant attorney general, for the Labor and Industry Review Commission.
Affirming 95 Wis. 2d 395, 290 N.W.2d 551.
PER CURIAM.
The court is equally divided on the question of whether to affirm or reverse the decision of the Court of Appeals. Justice Heffernan, Justice Day, and Justice Abrahamson would affirm; Justice Callow, *170 Justice Coffey, and Justice Steinmetz would reverse. Chief Justice Beilfuss did not participate.
Accordingly, the decision of the Court of Appeals is affirmed.
NOTES
[]  Motion for reconsideration denied, without costs, on May 4, 1981.